Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Dec. 27, 2021 has been received and entered.
Currently, Claims 1-17, 20-22, 28, and 30-31 are pending. Claims 1-17, 20-22, 28, and 30-31 are examined on the merits.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election of Group I (Claims 1-22), species green tea, xylooligosaccharide, chromium, in the reply filed on Feb. 27, 2020 is acknowledged.

Response to Amendment
Claim Rejections - 35 USC §101
Claims 1-7 and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 that combining the polyphenols and oligosaccharides provides any different activity than the naturally occurring activity of the individual ingredients on their own. The claimed mixtures, as a whole, do not display markedly different characteristics compared to the closest naturally occurring counterpart [polyphenols and oligosaccharides] when found in a natural source. There is no evidence that the combination of the polyphenols and oligosaccharides displays markedly different characteristics, nor does it amount to significantly more than the exceptions. The powder is form is a form that is found in nature because when a product is dried and get crushed by physical forces of an animal or rocks a powder will form.  The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. As for the inclusion of chromium, chromium is a natural compound found in potatoes. There is no indication that combining the polyphenols and oligosaccharides and chromium provides any different activity than the naturally occurring activity of the individual 
Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have The same effect it always had", i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. CL at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 8, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
The judicial exception is not integrated into a practical application because the claims are drawn only to a product and a practical application in this context are method step(s) which are not in the claims, and there is no device in the claims that is product version of a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Therefore, the claims 
Response to Arguments
Applicant argues that the combination of polyphenol, oligosacharides and chromium are not found in nature.
In response to Applicant’s argument, Claim 1 at least 5% polyphenol can mean 100% polyphenol.  In Claim 1, the formulation lacks specific amounts.  Even if there are structural changes, the changes are not noticeable when the amounts of extracts or peptides used are in nominal or miniscule amounts, which would not amount to much structural changes.  The amounts of oligosaccharides and chromium polynicotinate are not specified and can mean one molecule of the ingredient, which would in essence be miniscule in any effect.  The composition can be only polyphenol, which is a product of nature, which does not have any characteristic that is different chemically or functionally from those found in nature.
Applicant argues that the powder limitation renders the composition having markedly different characteristics.
In response to Applicant’s argument, a powder is a form that is found in nature.  Powder occurs when dry plant matter are ground together by physical force, such as by wind, rocks, animals stepping on them.  There is no limitation to any particle size or uniformity.  Therefore, adding the limitation powder does not render the claims significantly more than a judicial exception.
Response to Amendment

Claim Rejections - 35 USC § 103
Claims 1-17, 20-22, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ghadieh et al. (2015, Nutrition & Metabolism, 12:19, pages 1-7) and Yang et al. (2015, Front Physiol, 6: 216, page 1-11) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Ghadieh et al. teaches a chlorogenic/chromium III supplement maintains glucose metabolism and insulin response (Abstract).  The amount is in mg/mouse/dose (materials).  Mg would be a powder because mg is a weight for a solid, which includes powder.  The source of the chlorogenic acid does not change the chemical of chlorogenic acid; thus, Claims 2 and 6 are met.  Water can be an excipient. Chromium polyniconate is a form of chromium III) that is found in supplements (see FDA submission, page 17, Chromium ; Chromium (III) is also used as a dietary supplement, with doses typically ranging from 20 to 200 µg (ODS, 2013). Supplemental forms of chromium (III) mainly include chromium chloride, chromium nicotinate, chromium picolinate, high-chromium yeast, and chromium citrate (ODS, 2013).
However, Ghadieh et al. does not teach xylooligosaccharide, at least 5% weight chlorogenic acid, 1 gram xylooligosaccharide, weight ratio is from 99:1 to 50:50 xylooligosaccharide to green coffee bean extract, xylooligosaccharide in a range from 0.5-5 grams per serving, chlorogenic acid in a range from 100 mg to 1 gram per serving, excipient.

Claim 7 is met because the same polyphenol and oligosaccharides in the same amounts are taught and would improve gut health by stimulating growth of Akkermansia in a colon. As everyone has a colon, growth of Akkermansia in a colon would occur when one drinks the same composition. Since the polyphenol is chlorogenic acid, the source is not material to the analysis of this claim.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for health supplement. This rejection is based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than .  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

The Supreme court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  

 It would have been obvious to one of ordinary skill in the art to make a composition comprising at least 5% weight chlorogenic acid, 1 gram xylooligosaccharide, weight ratio is from 99:1 to 50:50 xylooligosaccharide to green coffee bean extract, xylooligosaccharide in a range from 0.5-5 grams per serving, chlorogenic acid in a range from 100 mg to 1 gram per serving of the active agent combination for the following reasons. The reference does teach the composition for treating gut health. Yang et al. teaches a composition with 2 g/day xylooligosaccharide affects glucose tolerance and gut microbiota (Abstract).  Ghadieh et al. teaches a chlorogenic/chromium III supplement maintains glucose metabolism and insulin response (Abstract).  The amount is in mg/mouse/dose (materials).  Thus, it would have  parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Response to Arguments
	Applicant argues that there is no reason to combine the references.
	In response to Applicant’s argument, Ghadieh et al. teaches a chlorogenic/chromium III supplement maintains glucose metabolism and insulin response (Abstract).  Yang et al. teaches a composition with 2 g/day xylooligosaccharide affects glucose tolerance and gut microbiota (Abstract).   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for using ingredients for health supplement to control glucose.  

	In response to Applicant’s argument, Yang et al. teaches the effects of daily treatment with 2 g of XOS on glucose and insulin does not cause gastrointestinal side effects (page 9, last paragraph).  Therefore, the claimed amount is safe to use.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655